Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         
                                          
                                                   Response to Amendment
Based on applicant’s amendment, filed on 8/16/2022, see page 2 through 12 of the remarks, also telephone interview on September 7, 2022, with respect to amended claims 1, 7, 8, 9, 15 and 18, have been fully considered and are persuasive, upon further consideration the rejection of 103(a) for claims 1-20, are hereby withdrawn.    
             The claims 1-20 are allowed.  

                                              EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Paul M. Kim, Reg No. 69,640), on September 7, 2022, without traverse.

           The amended claims 1, 7, 8, 9, 15 and 18 as follows: 
         



           Claim 1. (Currently Amended) An information display method, the information display method comprising:
           	calculating brain activity information using at least one biological signal measured from a living body, the at least one biological signal including at least one of a magnetoencephalographic7Atty. Dkt. No. 6164-001130-US U.S. Application No. 16/811,267(MEG) signal, an electroencephalographic (EEG) signal, or a combination thereof;
           	acquiring mask information representing an area belonging to a brain in a morphological image including a plurality of sectional images; 
           	detecting one or more extremal value positions with spatial extremal values in the brain activity information based on the mask information; and
           	displaying the brain activity information by superimposing the brain activity information on the morphological image including the plurality of sectional images, wherein
           	a sectional image corresponding to the one or more extremal value positions is acquired from the morphological image,
           a brain activity distribution corresponding to the sectional image is acquired, and
           	the brain activity distribution is displayed so as to be superimposed on the sectional image.
           Claim 7. (Currently Amended) An information display device comprising:
           at least one processor configured to, 
           calculate brain activity information using at least one biological signal measured from a living body, the at least one biological signal including at least one of a magnetoencephalographic7Atty. Dkt. No. 6164-001130-US U.S. Application No. 16/811,267(MEG) signal, an electroencephalographic (EEG) signal, or a combination thereof;
           acquire mask information representing an area belonging to a brain in a morphological image including a plurality of sectional images;
           	detect one or more extremal value positions with spatial extremal values in the brain activity information based on the mask information; and
           display the brain activity information by superimposing the brain activity information on the morphological image including the plurality of sectional images, the displaying including,
           	acquiring a sectional image corresponding to the one or more extremal value positions from the morphological image, 
           acquiring a brain activity distribution corresponding to the sectional image, and 
           displaying the brain activity distribution so as to be superimposed on the sectional image.
           Claim 8. (Currently Amended) An information display system comprising:
           at least one measuring device configured to measure at least one biological signal, the at least one biological signal including at least one of a magnetoencephalographic7Atty. Dkt. No. 6164-001130-US U.S. Application No. 16/811,267(MEG) signal, an electroencephalographic (EEG) signal, or a combination thereof; and 
           	an information display device configured to display brain activity information calculated using the at least one biological signal measured by the measuring device so as to be superimposed on a morphological image including a plurality of sectional images, wherein
           	the information display system is configured to perform the information display method according to claim 1.
           Claim 9. (Currently Amended) A non-transitory computer-readable medium including programmed instructions, that when executed, cause a computer to:
           	calculate brain activity information using at least one biological signal measured from a living body, the at least one biological signal including at least one of a magnetoencephalographic7Atty. Dkt. No. 6164-001130-US U.S. Application No. 16/811,267(MEG) signal, an electroencephalographic (EEG) signal, or a combination thereof;
           acquire mask information representing an area belonging to a brain in a morphological image including a plurality of sectional images;
           detect one or more extremal value positions with spatial extremal values in the brain activity information based on the mask information; and
           display the brain activity information by superimposing the brain activity information on the morphological image including the plurality of sectional images, the displaying including,
           acquiring a sectional image corresponding to the one or more extremal value positions from the morphological image, 
           acquiring a brain activity distribution corresponding to the sectional image, and 
           displaying the brain activity distribution so as to be superimposed on the sectional image. 
           Claim 15. (Currently Amended) The information display method according to claim 1, wherein 
           the morphological image is a magnetic resonance imaging (MRI) image. 
           Claim 18. (Currently Amended) The non-transitory computer-readable medium according to claim 9, wherein 
           the morphological image is a magnetic resonance imaging (MRI) image. 

                                               REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an information display method displays brain activity information calculated using a biological signal measured from a living body so as to be superimposed on a morphological image including a plurality of sectional images.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 7-9, the closest prior art of record (Mukasa and Wang), Mukasa reference is directed to an information processing apparatus, an information processing method, a computer-readable medium, and a biological signal measurement system, and Wang reference is directed to a basic white matter template generated based on brain magnetic resonance images of a plurality of healthy samples, collecting corresponding low, mid and high b-value diffusion weighted images of the brain of a patient, but neither nor Wang teach or suggest, among other things, “detecting one or more extremal value positions with spatial extremal values in the brain activity information based on the “mask information”; and 	displaying the brain activity information by “superimposing the brain activity” information on the morphological image including the plurality of sectional images, wherein 	a “sectional image corresponding to the one or more extremal value” positions is acquired from the morphological image, a brain activity distribution corresponding to the sectional image is acquired, and 	the brain activity “distribution is displayed” so as to be superimposed on the sectional image”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Mukasa and Wang) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667
September 7, 2022